Exhibit Subsidiaries of the Registrant Bermuda: MGI International, Ltd. California: North American Watch Service Corporation Canada: Movado Group of Canada, Inc. Delaware: Movado International, Ltd. Movado Group Delaware Holdings Corporation Movado LLC England: MGI Luxury Group UK Ltd. MGS Distribution Ltd. France: SwissWave Europe SA MGI-TWC SAS Germany: Movado Deutschland G.m.b.H. Concord Deutschland G.m.b.H. MGI Luxury Group G.m.b.H. MGI-TWC GmbH Hong Kong: MGI Luxury Asia Pacific Ltd. SwissAm Products Ltd. Japan: MGI Japan Co., Ltd. Netherlands: MGI-TWC B.V. New Jersey: EWC Marketing Corp. Movado Retail Group, Inc. Singapore: MGI Luxury Singapore Pte. Ltd. Switzerland: Movado Watch Company, S.A. MGI Luxury Group, S.A. Concord Watch Company, S.A. Ebel Watches S.A. SA de l’immeuble de la Paix 101
